 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNICE JENKINS,                                  No. 2:18-cv-00058 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will deny plaintiff’s motion for summary judgment and grant

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born February 12, 1959, applied for SSI and disability insurance benefits (DIB)

26   in 2014, alleging disability beginning February 8, 2011. Administrative Transcript (“AT”) 18,

27   29. Plaintiff alleged she was unable to work due to hip and wrist pain, back and shoulder issues,

28   joint problems, sciatic nerve problems, and depression. AT 100. In a decision dated October 3,
                                                       1
 1   2016, the ALJ determined that plaintiff was not disabled.1 AT 30. The ALJ made the following

 2   findings (citations to 20 C.F.R. omitted):

 3                  1. The claimant meets the insured status requirements of the Social
                    Security Act through March 31, 2011.The claimant has not engaged
 4                  in substantial gainful activity since February 8, 2011, the application
                    date.
 5
                    2. The claimant has not engaged in substantial gainful activity since
 6                  February 8, 2011, the alleged onset date.
 7                  3. The claimant has the following severe impairments: mild bilateral
                    hip osteoarthritis, mild degenerative disc disease at L4-S1, minimal
 8                  shoulder osteoarthritis, mild cervical thoracic scoliosis.
 9                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals one of the listed
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  impairments in 20 CFR Part 404, Subpart P, Appendix 1.

 2                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
 3                  medium work, except she can occasionally lift or carry up to 50
                    pounds, frequently lift or carry 25 pounds, can sit up to six hours in
 4                  an eight-hour day, stand or walk up to six hours, can push or pull as
                    much as she can lift or carry, can frequently climb ramps and stairs,
 5                  occasionally climb ladders, ropes or scaffolds, frequently stoop,
                    kneel and crouch, occasionally crawl, and can have no exposure to
 6                  unprotected heights .

 7                  6. The claimant is capable of performing past relevant work as a
                    manager department, home attendant, and automotive detailer. This
 8                  work does not require the performance of work-related activities
                    precluded by the claimant’s residual functional capacity.
 9
                    7. The claimant has not been under a disability, as defined in the
10                  Social Security Act, from February 8, 2011, through the date of this
                    decision.
11   AT 20-30.

12          The ALJ also made alternative step five findings that, considering the claimant’s age,

13   work experience, and residual functional capacity (“RFC”), there were other jobs existing in the

14   national economy that she could perform. AT 29. The ALJ found that plaintiff had acquired

15   work skills from past relevant work that were transferable to other occupations. AT 29. When

16   asked about jobs which could be performed by someone with the same age, education, past

17   relevant work experience and RFC as plaintiff, and which required skills acquired in plaintiff’s

18   past relevant work but no other skills, the vocational expert (“VE”) listed the representative

19   occupations of retail sales clerk, light, with 2.4 million jobs nationally and 235,000 in the state.

20   AT 29. The ALJ concluded that, although plaintiff’s additional limitations did not allow her to

21   perform the full range of medium work, considering her age, education, and transferable work

22   skills, a finding of ‘not disabled’ was appropriate. AT 29. The ALJ found plaintiff not disabled

23   for this alternate reason, along with the ability to perform past relevant work. AT 29.

24   ISSUES PRESENTED

25          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

26   disabled: (1) the ALJ erred at Step Two by not including knee and upper extremity pain as severe

27   impairments; (2) the ALJ erred by rejecting Dr. Haddadan’s opinion and failing to consider

28   medication side effects; (3) the ALJ erred at Steps Four and Five.
                                                         3
 1

 2   LEGAL STANDARDS

 3          The court reviews the Commissioner’s decision to determine whether (1) it is based on

 4   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 5   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 6   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

 7   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 8   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 9   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

10   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

11   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

12   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

13   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

14          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

15   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

16   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

17   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

18   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

19   administrative findings, or if there is conflicting evidence supporting a finding of either disability

20   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,
21   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

22   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

23   ANALYSIS

24          A. Non-Severe Impairments

25          Plaintiff asserts that the ALJ erroneously failed to include right knee pain and bilateral

26   arm pain as severe impairments at Step Two.
27          As to right knee pain, the ALJ wrote that “the evidence fails to establish any impairment

28   involving suspected right knee meniscal degeneration . . . that had any greater than a slight or
                                                        4
 1   minimal ability on the claimant’s ability to perform basic work activities.” AT 21. “[A]lthough

 2   some physical exams show she had a positive McMurray’s test2, the record as a whole contains

 3   no objective testing that substantiates ongoing impairment.” AT 21. The ALJ cited a June 2016

 4   MRI of the right knee, noting (1) an old small tear or small defect or chondromalacia at the white

 5   zone of the mid body of the lateral meniscus; and (2) small right knee joint effusion and small

 6   joint effusion at the proximal right tibiofibular joint. AT 931. The ALJ also cited July 2016

 7   medical records noting severe bilateral knee pain, which was “aggravated by walking and

 8   standing . . . [and] relieved by pain/RX meds and rest.” AT 945; see also AT 1024 (July 2016

 9   note of positive McMurray’s test and pain with flexion and extension, but otherwise normal

10   findings as to right knee joint).3

11           As to upper extremity pain, the ALJ concluded that “the medical evidence does not

12   include any signs, symptoms, or laboratory findings indicating that the claimant suffers from any

13   kind of wrist, arm or hand limitations, including no evidence of carpal tunnel syndrome.” AT 21.

14   The ALJ cited a June 2014 exam finding the bilateral elbows to have no swelling or deformity

15   and a full range of motion; a full range of motion and no evidence of carpal tunnel syndrome in

16   the right forearm/wrist; and no evidence of swelling, effusion, erythema, warmth, or deformity of

17   the shoulders, elbows, and wrists. AT 845. The ALJ also cited a January 2016 imaging study

18   finding no abnormalities in the bilateral upper extremities. AT 962-963.4

19
     2
      A test for meniscal tears in the knee. See https://physicaltherapyweb.com/mcmurray-test-
20   orthopedic-examination-knee/ (last visited 2/28/19).
21   3
       Plaintiff additionally cites July 2016 notes of plaintiff reporting “clicking and locking in her
22   right knee, and increased numbness and tingling in the leg. She has chronic sciatica in that leg
     and is seeing the chiropractor regularly.” AT 1016. Plaintiff also cites July 2016 records noting
23   that plaintiff reported right knee pain as a 7/10 with medication and 10/10 without, increased
     difficulty bending at the knee, lots of popping and locking, having to drag her knee when she
24   walks, and difficulty operating the gas/brake pedals on the car. AT 954. However, another July
     2016 treatment note indicated that plaintiff “has no physical complaints at this time.” AT 25,
25   949. This brief record of reported knee pain is not inconsistent with the ALJ’s conclusion that
26   there was no objective evidence of “ongoing impairment” in the right knee.
     4
27    Plaintiff additionally cites a January 2013 diagnosis of carpal tunnel syndrome and shoulder
     pain and July 2014 records noting chronic shoulder pain. AT 748, 850. Plaintiff also cites a July
28   2015 diagnosis of carpal tunnel syndrome and shoulder pain. (AT 892.) Progress notes from a
                                                       5
 1          An impairment or combination of impairments is deemed to be severe at step two if it

 2   “significantly limits [plaintiff’s] physical or mental ability to do basic work activities.” 20 C.F.R.

 3   §§ 404.1520(c), 404.1521(a). An impairment is “not severe” only if it “would have no more than

 4   a minimal effect on an individual’s ability to work, even if the individual’s age, education, or

 5   work experience were specifically considered.” SSR 85-28. “The step-two inquiry is a de

 6   minimis screening device to dispose of groundless claims. An impairment or combination of

 7   impairments can be found not severe only if the evidence establishes a slight abnormality that has

 8   no more than a minimal effect on an individual’s ability to work.” Smolen v. Chater 80 F.3d

 9   1273, 1290 (9th Cir. 1996); see also Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001).

10   Impairments must be considered in combination in assessing severity. 20 C.F.R. § 404.1523.

11          As the Ninth Circuit explained in Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir.

12   2017), “Step two is merely a threshold determination meant to screen out weak claims. It is not

13   meant to identify the impairments that should be taken into account when determining the RFC.

14   In fact, in assessing RFC, the adjudicator must consider limitations and restrictions imposed by

15   all of an individual’s impairments, even those that are imposed by all of an individual’s

16   impairments, even those that are not ‘severe.’ The RFC therefore should be exactly the same

17   regardless of whether certain impairments are considered ‘severe’ or not.”) (Internal quotes and

18   citations omitted.)

19          Here, in formulating the RFC, the ALJ considered treatment notes and objective

20   examination findings as to plaintiff’s reported problems with her right knee and upper
21   extremities. AT 24-25. This included consultative examiner Dr. David Osborne’s June 2014

22   examination, which referenced plaintiff’s complaints of “bilateral knee pain, right wrist pain, and

23   bilateral elbow pain, as well as pseudolocking of the elbows and knees.” AT 24; see AT 843.

24   “Dr. Osborne noted that the claimant had an unremarkable physical exam to both knees, no

25   objective findings of impairment to the right wrist, and a normal elbow exam.” AT 24; see AT

26   847. Dr. Osborne concluded: “Based on the exam, there is no medically determinable impairment
27
     July 2014 disability evaluation indicate that plaintiff “wears wrist braces for 6 years to prevent
28   her elbows locking and weakness of her wrists.” AT 853.
                                                        6
 1   that would limit the claimant’s function from an orthopedic standpoint.” AT 847 (emphasis in

 2   original). The RFC analysis also considered a June 2014 primary care exam with largely normal

 3   findings, including a full range of motion in both elbows and the right forearm/wrist, and a

 4   January 2016 imaging study with normal findings for the bilateral upper extremities, both records

 5   referenced at Step Two. AT 25, 845, 962-963. Moreover, while the ALJ did not find plaintiff

 6   severely impaired by carpal tunnel syndrome, he recognized minimal shoulder osteoarthritis as a

 7   severe impairment, as it was clinically correlated on an x-ray. AT 20, 856. Plaintiff has not

 8   shown harmful error at Step Two.

 9          B. Medical Opinion

10          Plaintiff asserts that the ALJ erred by assigning little weight to the opinion of treating

11   physician Dr. Kayan Haddadan, who filled out a medical source statement form for plaintiff in

12   August 2016. AT 27, 1030-1033. The ALJ addressed Dr. Haddadan’s statement as follows:

13                  Dr. Haddadan opined that the claimant could sit, stand, and walk less
                    than two hours in an eight-hour day, needed to shift positions during
14
                    the day, that she would need to take unscheduled breaks, required a
15                  cane, could not lift more than 10 pounds with either hand, rarely
                    twist, stoop or crouch, could occasionally climb stairs, had
16                  limitations in manipulation, would likely be off task 25 percent or
                    more of the time, and would be absent more than four days per
17                  month. [Record citation.] The undersigned gives this opinion little
18                  weight, because it is inconsistent with Dr. Haddadan’s treatment
                    notes which show he suggested the claimant use conservative
19                  treatment such as stretching and heat and ice for her symptoms, and
                    because there is no support for such extreme limitations in the
20                  medical evidence of record which shows generally mild findings on
                    imaging and generally normal physical examinations.
21

22   AT 27; see AT 1030-1033.
23          The weight given to medical opinions depends in part on whether they are proffered by
24   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
25   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a
26   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
27   F.3d 1273, 1285 (9th Cir. 1996).
28
                                                        7
 1          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 2   considering its source, the court considers whether (1) contradictory opinions are in the record,

 3   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

 4   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

 5   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be

 6   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

 7   830. While a treating professional’s opinion generally is accorded superior weight, if it is

 8   contradicted by a supported examining professional’s opinion (e.g., supported by different

 9   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala, 53 F.3d

10   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

11   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

12   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

13   minimally supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a

14   non-examining professional, without other evidence, is insufficient to reject the opinion of a

15   treating or examining professional. Lester, 81 F.3d at 831.

16          Defendant argues that Dr. Haddadan does not meet the definition of a treating physician5

17   because there are only two medical records from this source: a January 2016 electrodiagnostic

18   study reflecting normal findings and a July 2016 office visit for neck, low back, and knee pain.

19   AT 962-963, 945-946. However, Dr. Haddadan’s medical source statement indicates that he had

20   monthly appointments with plaintiff for the past twelve months. AT 1030.
21          Assuming arguendo that Dr. Haddadan is a treating source, the ALJ supplied specific and

22   legitimate reasons for discounting his conclusory findings as to plaintiff’s functional limitations.

23   First, Dr. Haddadan prescribed “gentle stretching exercises after hot shower or heat pack and . . .

24   ice at night” for her neck, back, and knee pain in July 2016. AT 947. After plaintiff reported that

25   her pain was relieved by medication and rest, Dr. Haddadan also increased her pain medication.

26   AT 945, 948. Earlier records note that plaintiff’s chronic pain was well-controlled until she ran
27
     5
      A treating source is someone who has “an ongoing treatment relationship” with the claimant. 20
28   C.F.R. § 404.1527(a)(2).
                                                    8
 1   out of pain medication. AT 850. Elsewhere in the decision, the ALJ noted that “[w]hile the

 2   claimant has complained of severe pain levels, . . . her treatment has been essentially routine

 3   and/or conservative in nature . . . Further, the record also reveals that the treatment has been

 4   generally successful in controlling those symptoms, as the claimant reported improvement in her

 5   symptoms with physical therapy and medications.” AT 26. The ALJ reasonably cited plaintiff’s

 6   conservative and generally effective treatment as a reason to discount the extreme limitations

 7   posited in Dr. Haddadan’s source statement. See Senko v. Astrue, 279 Fed. Appx. 509, 511 (9th

 8   Cir. May 22, 2008) (unpublished) (ALJ properly rejected treating doctor’s opinion where opinion

 9   was not supported by doctor’s treatment notes, which showed claimant was “doing well on her

10   medications”).

11          Second, the ALJ explained that “there is no support for such extreme limitations in the

12   medical evidence of record which shows generally mild findings on imaging and generally

13   normal physical examinations.” AT 27; see AT 24-26. Examination findings showed

14   consistently normal gait, strength, range of motion, reflexes, and sensation, consistent with the

15   mild objective findings discussed above. AT 814, 845, 854, 880, 956. 983-984. See Bayliss v.

16   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“[W]hen evaluating conflicting medical opinions,

17   an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory, and

18   inadequately supported by clinical findings.”).

19          Plaintiff contends that the ALJ did not sufficiently consider the side effects from her

20   medications when formulating the RFC. In his medical source statement, Dr. Haddadan noted
21   that plaintiff was taking Norco, Valium, Gabapetrin, and Meloxican. AT 1030. She “is not able

22   to work while taking these medications,” Dr. Haddadan noted. AT 1030. However, this too is a

23   conclusory opinion with little record support. Although plaintiff stated at a November 2015

24   appointment that Gabapentin made her sleep the whole day (AT 879), plaintiff’s doctor reduced

25   her dose (AT 881), and at subsequent exams, plaintiff appeared alert, active, and oriented and did

26   not complain of sleepiness. AT 844, 950, 956, 983. The court finds no error in the weighing of
27   Dr. Haddadan’s opinion.

28   ////
                                                        9
 1            C. Steps Four and Five

 2            Plaintiff asserts that the ALJ erred at Step Four because the finding that plaintiff could

 3   perform medium work was inconsistent with Dr. Haddadan’s opinion and the overall medical

 4   record. Those arguments have been addressed, above.

 5            Plaintiff next argues that the ALJ erred at Step Five due to a factual error: “The

 6   unfavorable decision states that Plaintiff was born February 12, 1959 and was fifty-one (51) years

 7   of age at the time of the hearing.” (ECF No. 18 at 21.) Plaintiff states that she was 57 at the time

 8   of the hearing, and this fact is significant because of the ramifications of plaintiff’s advanced age

 9   at the time of application and hearing. (Id.) However, the ALJ correctly stated that plaintiff was

10   “51 years old, which is defined as an individual closely approaching advanced age, on the alleged

11   disability onset date.” AT 29. The ALJ then correctly found that plaintiff “subsequently changed

12   age category to advanced age” during the course of the administrative proceedings. AT 29. See

13   20 C.F.R. § 404.1563(d)-(e). Plaintiff has not shown error on this basis.

14   CONCLUSION

15            For the reasons stated herein, IT IS HEREBY ORDERED that:

16            1. Plaintiff’s motion for summary judgment (ECF No. 18) is denied;

17            2. The Commissioner’s cross-motion for summary judgment (ECF No. 19) is granted;

18   and

19            3. Judgment is entered for the Commissioner.

20   Dated: March 4, 2019
                                                        _____________________________________
21
                                                        CAROLYN K. DELANEY
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27   2/jenkins0058.ssi.ckd

28
                                                         10
